ACCEPTED
                                                                                          03-14-00525-CR
                                                                                                 3703907
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      1/8/2015 4:27:13 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK


                              NO. 03-14-00525-CR
                                                                     FILED IN
ELIAS SHAWN BIHL                                          3rdOF
                                               IN THE COURT  COURT OF APPEALS
                                                                APPEALS
                                                                 AUSTIN, TEXAS
                                                             1/8/2015 4:27:13 PM
VS.                                            THIRD    DISTRICT
                                                               JEFFREY D. KYLE
                                                                     Clerk
STATE OF TEXAS                                 OF TEXAS


        MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes ELIAS SHAWN BIHL, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

        1.   This case is on appeal from the 340TH Judicial District Court of TOM

GREEN County, Texas.

        3.   The case below was styled the STATE OF TEXAS vs. ELIAS

SHAWN BIHL, and numbered C-13-0631-SA.

        4.   Appellant was convicted of Aggravated Assault with a deadly

weapon, second degree felony enhanced to habitual.

        5.   Appellant was assessed a sentence of Thirty (30) years confinement in

the Institutional Division of the Texas Department of Criminal Justice on May 20,

2014.
       6.     Notice of appeal was given on August 15, 2014.

       7.     The clerk's record was filed on December 10, 2014; the reporter's

record was filed on October 9, 2014.

       8.     The appellant's brief is presently due on January 9, 2015.

       9.     Appellant requests an extension of time of 60 days from the present

date, which would make the brief due on March 10, 2015.

       10.    No extension to file the brief has been received in this cause.

       11.    Defendant is currently incarcerated.

       12.    Appellant relies on the following facts as good cause for the requested

extension:

       During the time period allotted for preparing Appellant's brief, Counsel for

Appellant had a vacation letter on file for the courts that he commonly practices in,

said letter is attached.

       Further, Counsel for the Appellant has recently been appointed on an

accelerated appeal which will involve a lengthy reporter's record. Counsel

requires additional time to obtain those materials and complete Appellant's brief,

and submits that a sixty (60) day extension would provide sufficient time to obtain

the materials and complete the brief in this matter.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such
other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       Ellis & Mock, PLLC
                                       125 South Irving Street
                                       San Angelo, Texas 76903
                                       Tel: (325) 486-9800
                                       Fax: (325) 482-0565



                                       By: /s/ Justin S. Mock
                                          JUSTIN S. MOCK
                                          State Bar No. 24064155
                                          Attorney for ELIAS SHAWN BIHL

                      CERTIFICATE OF CONFERENCE

      This is to certify that on January 8, 2015, I conferred with Mr. Jason

Ferguson, Assistant District Attorney, District Attorney's Office, Tom Green

County, and he was not opposed to this request.

                                       /s/Justin S. Mock
                                       JUSTIN S. MOCK


                         CERTIFICATE OF SERVICE

      This is to certify that on January 8, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Tom

Green County, Mr. Jason Ferguson, by facsimile transmission to 325-658-6813.


                                      /s/ Justin S. Mock
                                      JUSTIN S. MOCK
STATE OF TEXAS

COUNTY OF TOM GREEN


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

JUSTIN S. MOCK, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."



                                       /s/ Justin S. Mock
                                       JUSTIN S. MOCK
                                       Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on January 8, 2015„ to

certify which witness my hand and seal of office.


                                       /s/ Linda Robles
                                       Notary Public, State of Texas
                                   ELLIS &         MOCKPLLC
                                   Attorneys and Counselors at Law

                                               125 S. Irving
                                         San Angelo, Texas 76903
                                            Tel (325) 486-9800
                                           Fax (325) 482-0565
Per facsimile


October 16, 2014

Tom Green County District Court Administrators
Tom Green County Courthouse
112W. Beauregard
San Angelo, Texas 76903

Re: Vacation

Dear Ladies:

Please be advised that Justin Mock will be on vacation from December 19, 2014-January
2, 2015. Please do not set any of his cases for hearing during said dates.

If you have any questions, please do not hesitate to contact us.

Thanking you for your consideration, I remain

                                                   Sincerely,


                                                   Linda C. Robles,
                                                   Legal Assistant to
                                                   Justin Mock
/kr

xc: County Court at Laws
xc: District Clerk of Runnels County
xc: County/District Clerk of Sutton County
xc: County/District Clerk of Crockett County
xc: County/District Clerk of Menard County
xc: County/District Clerk of Upton County
xc: County/District Clerk of Schleicher County
xc: District Clerk of Concho County
xc: District Clerk of Taylor County